      Case 3:19-cv-02673-D Document 22 Filed 07/02/20               Page 1 of 2 PageID 171



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

 PAULA MCCAULEY,                                 §
       Plaintiff,                                §
                                                 §
 v.                                              §           CIVIL ACTION NO. 3:19‐CV‐2673‐D
                                                 §
 THE KROGER CO. D/B/A KROGER STORE               §
 AND KROGER TEXAS, L.P.                          §
 D/B/A KROGER STORE                              §
       Defendants.                               §


                          AGREED ORDER OF DISMISSAL WITH PREJUDICE

         The Court has been advised by the parties that all matters in controversy between Plaintiff

Paula McCauley and Defendant Kroger Texas, L.P., have been fully and completely compromised

and settled and that Plaintiff no longer desires to pursue this cause or any claims against

Defendant. Therefore, the Court is of the opinion that this case should be dismissed with

prejudice to the refiling of it.

         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Plaintiff’s claims against

Defendant are hereby dismissed with prejudice against the refiling of same, with each party to

pay their own court costs.



                SIGNED July 1, 2020.


                                       ___________________________________________
                                       SIDNEY A. FITZWATER
                                       SENIOR JUDGE




AGREED ORDER OF DISMISSAL WITH PREJUDICE                                              Page 1
   Case 3:19-cv-02673-D Document 22 Filed 07/02/20   Page 2 of 2 PageID 172




AGREED:


/s/ Alexandria Risinger
Sean J. McCaffity
Alexander Risinger
Attorneys for Plaintiff


/s/ Jack Ormond
B. Kyle Briscoe
Jack Ormond
Attorneys for Defendant




AGREED ORDER OF DISMISSAL WITH PREJUDICE                          Page 2
